IN THE
                          TENTH COURT OF APPEALS

                                No. 10-17-00254-CR

JASON ALAN MCCONNELL,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                        From the County Court at Law No. 1
                               Brazos County, Texas
                        Trial Court No. 15-03699-CRM-CCL1


                                      ORDER

       Appellant’s brief was originally due February 26, 2018. After two extensions of

time were granted, Appellant’s brief was due June 1, 2018. Appellant has now requested

a 15 day extension because counsel recently discovered that he only had a limited time to

access the reporter’s record through a link provided by the reporter and has not had

access to the record.

       The Court questions why counsel had not discovered this potential problem in the

five months since the record has been filed. The Court also questions whether counsel
can read the record, given that counsel may not have had access to it until the afternoon

of May 28, 2018, and prepare and file an adequate brief within, at most, 17 days.

       Nevertheless, the Court grants appellant’s motion, and appellant’s brief is due

June 15, 2018. The failure to timely file appellant’s brief will result in the Court abating

this appeal to determine if appellant is receiving effective assistance of counsel.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed June 13, 2018




McConnell v. State                                                                    Page 2